89 Ga. App. 629 (1954)
80 S.E.2d 497
HAIRE
v.
THE STATE.
35035.
Court of Appeals of Georgia.
Decided February 9, 1954.
J. A. Drake, for plaintiff in error.
R. A. Patterson, Solicitor-General, contra.
*630 TOWNSEND, J.
1. While a conviction based entirely upon the testimony of an alleged accomplice, uncorroborated by other competent evidence, will not be allowed to stand, corroboration is peculiarly a matter for the jury, and sufficient corroboration may consist of either direct or circumstantial evidence which connects the defendant with the crime, tends to show his participation therein, and would justify an inference of the guilt of the accused independently of the testimony of the accomplice. Parker v. State, 86 Ga. App. 497 (71 S.E.2d 765); Evans v. State, 27 Ga. App. 316 (2) (108 S.E. 129); Davis v. State, 25 Ga. App. 532 (2) (103 S.E. 819). The evidence here was sufficient to corroborate the testimony of the accomplice.
2. A ground of a motion for new trial complaining of errors in the charge of the court, but failing to point out wherein the charges complained of are erroneous, presents no ground for review. Butler v. State, 178 Ga. 700 (2) (173 S.E. 856).
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.